1    JOHN V. JOHNSON
     Attorney for Plaintiff
2    McGregor W. Scott
     United States Attorney
3    DEBORAH LEE STACHEL, Bar No. 230138
     Regional Chief Counsel, Region IX
4    ASIM MODI NYSBN 4692018
     Special Assistant United States Attorney
5
              Social Security Administration
6             160 Spear Street, Suite 800
              San Francisco, California 94105
7             Telephone: (415) 977-8952
              Facsimile: (415) 744-0134
8             E-Mail: asim.modi@ssa.gov

9    Attorney for Defendant

10                                         UNITED STATES DISTRICT COURT

11                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                              SACRAMENTO DIVISION

13

14

15   Kristy Lynn Pryor,                         )                   CASE. No.: 2:16-CV-03018 KJN
                                                )
16                             Plaintiff,       )                   STIPULATION AND PROPOSED ORDER
                                                )                   FOR ATTORNEY’S FEES PURSUANT
17            vs.                               )                   TO 28 U.S.C. SECTION 2412(d)
                                                )
18   ANDREW SAUL, commissioner                  )
     of the Social Security Administration,     )
19                                              )
                                                )
20                             Defendant.       )
                                                )
21   __________________________________________ )

22            It is hereby stipulated by and between the parties through their undersigned counsel, subject to the approval

23   of the Court, that Kristy Lynn Pryor, will be awarded attorney fees in the amount of TWELVE THOUSAND FIVE

24   HUNDRED and NO CENTS DOLLARS ($12,500.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.

25   section 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff by

26   counsel in connection with this civil action, in accordance with 28 U.S.C. section 2412(d).

27            After the Court issues an order for EAJA fees to Kristy Lynn Pryor, the Defendant will consider any

28   assignment of EAJA fees to John V. Johnson pursuant to Astrue v. Ratliff, 130 S. Ct. 2521, 2252-2253 (2010), the
1    ability to honor any such assignment will depend on whether the fees are subject to any offset allowed under the

2    United States Department of Treasury’s Offset Program. After the order for EAJA fees is entered, the Defendant

3    will determine whether they are subject to any offset.

4             Fees shall be made payable to Kristy Lynn Pryor, but if the Department of the Treasury determines that

5    Kristy Lynn Pryor does not owe a federal debt, then the government shall cause the payment of fees to be made

6    directly to John V. Johnson, pursuant to any assignment executed by Plaintiff. Any payment made shall be delivered

7    directly to John V. Johnson.

8             This stipulation constitutes a compromise settlement of Kristy Lynn Pryor’s request for EAJA attorney fees

9    and does not constitute an admission of liability on the part of the Defendant under EAJA. Payment of the agreed

10   amount shall constitute complete release from, and bar to, any and all claims that Kristy Lynn Pryor, and/or John V.

11   Johnson may have relating to EAJA attorney fees in connection with this action. This award is without prejudice to

12   the rights of John V. Johnson to seek Social Security Act attorney fees under 42 U.S.C. Section 406(b) subject to

13   the savings clause provisions of EAJA.

14                                                                          Respectfully Submitted,

15   DATED: November 26, 2019                                               / s / John V. Johnson
                                                                            (As authorized
16                                                                          johnvjohnson@sbcglobal.net)
                                                                            John V. Johnson
17                                                                          Attorney for Plaintiff

18   DATED: November 26, 2019                                               McGREGOR W. SCOTT
                                                                            United States Attorney
19                                                                            DEBORAH L. STACHEL
                                                                              Regional Chief Attorney, Region IX
20                                                                            Social Security Administration

21                                                                          By: / s / Asim Modi
                                                                                ASIM MODI
22                                                                              Special Assistant U.S. Attorney
                                                                                Attorney for Defendant
23

24                                                       ORDER

25            APPROVED AND SO ORDERED.

26   Dated: December 5, 2019
27

28
